DISMISS and Opinion Filed December 14, 2015.




                                                 In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-15-01481-CV
                                         No. 05-15-01482-CV

                           IN RE DONALD GENE BLANTON, Relator

                          On Appeal from the 86th Judicial District Court
                                     Kaufman County, Texas
                           Trial Court Cause No. 23078-86, No. 23592-86

                                MEMORANDUM OPINION
                              Before Justices Lang, Fillmore, and Brown
                                       Opinion by Justice Lang
          In this petition for writ of mandamus relator requests that the Court order the trial court to

vacate its July 1, 2005 judgment of conviction and order the dismissal of cause number 23592-

86. Relator’s petition represents a collateral attack on his final felony conviction. “It is well

established that only the Court of Criminal Appeals possesses the authority to grant relief in a

post-conviction habeas corpus proceeding where there is a final felony conviction.” Ex parte

Alexander, 685 S.W.2d 57, 60 (Tex. Crim. App. 1985); TEX. CODE CRIM. PROC. art. 11.07 § 5

(West 2015). Any attempt by a lower court to grant habeas relief from a final felony conviction

in other procedural postures represents a usurpation of the exclusive authority of the Court of

Criminal Appeals to grant post-conviction relief. Ater v. Eighth Court of Appeals, 802 S.W.2d
241 (Tex. Crim. App. 1991). Accordingly, we lack jurisdiction to address relator’s complaints.

See id.
      We dismiss the petition for want of jurisdiction.




                                                    /Douglas S. Lang/
                                                    DOUGLAS S. LANG
                                                    JUSTICE

151481F.P05




                                              –2–